Exhibit 10.1

 

 



3D SYSTEMS CORPORATION

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (this “Agreement”) is made as of this 10th day of May,
2019 (the “Effective Date”), by and between 3D Systems Corporation, a
corporation organized and existing under the laws of the State of Delaware
(“Company”), and Kevin McAlea (“Executive”).

 

RECITALS

 

WHEREAS, Executive’s employment with the Company will end on May 31, 2019 (the
“Separation Date”); and

 

WHEREAS, the parties now desire to amicably end their association and enter into
this Agreement to set forth the terms and conditions relating to the end of
Executive’s employment with the Company.

 

NOW THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows, effective as of the Effective Date:

 

AGREEMENT

 

1.End of Employment.

 

The Executive’s last day of employment with the Company is the Separation Date.
After the Separation Date, the Executive will not represent himself as being an
employee, officer, attorney, agent or representative of the Company for any
purpose. Except as otherwise set forth in this Agreement, the Separation Date
will be the employment termination date for the Executive for all purposes,
meaning the Executive will no longer be entitled to any further compensation,
monies or other benefits from the Company, including coverage under any benefits
plans or programs sponsored by the Company, except as specifically provided
herein.

 

2.Return of Company Property.

 

By the Separation Date, the Executive must return to the Company all Company
property, including identification cards or badges, access codes or devices,
keys, laptops, computers, telephones, mobile phones, hand-held electronic
devices, credit cards, electronically stored documents or files, physical files
and any other Company property in the Executive’s possession, custody or
control.





 



3.Separation Benefits.

 

In consideration for the Executive’s execution, non-revocation of, and
compliance with this Agreement, including the waiver and release of claims in
Section 5, the Company agrees to provide the following benefits:

 

3.1           Accrued, Unpaid Base Salary. Within the time period required by
applicable law, the Executive will receive in one lump-sum payment any Base
Salary amounts that have accrued but have not been paid as of the Separation
Date, less any applicable local, state, or federal withholding. As used herein,
“Base Salary” means the Executive’s current monthly base salary in effect as of
the Effective Date.

 

3.2           Accrued, Unused Vacation Time. Within the time period required by
applicable law, the Executive will receive in one lump-sum payment any unused
vacation time accrued through the Separation Date, less any applicable local,
state, or federal withholding.

 

3.3           Severance Benefits. Subject to the terms and conditions of Section
3.6 and provided the Executive has not forfeited his rights under this Agreement
in accordance with Section 3.7, the Executive will receive the following
severance benefits:

 

3.3.1      Subject to the terms and conditions of Section 3.6 and provided the
Executive has not forfeited his rights under this Agreement in accordance with
Section 3.7, the Executive will receive payment of an amount (“Severance”) equal
to up to 12 months of the Executive’s Base Salary, less all required
withholdings and taxes. The Company shall pay the Severance to the Executive in
equal installments over a 12-month period in accordance with its normal payroll
practices, with the first installment commencing on the first payroll date
coinciding with or immediately following the 60th day following the Effective
Date (the “First Payment Date”), provided that the conditions set forth in
Section 3.6 have been satisfied as of such date, and installments continuing
until the earlier of (i) the date the Executive breaches the provisions of
Section 4 below; or (ii) the last payroll period in the 12-month period. The
amount payable to the Executive on the First Payment Date shall equal the
portion of the Executive’s Base Salary that he would have earned during the
60-day period immediately following the Effective Date.

 

3.3.2      Subject to the terms and conditions of Section 3.6 and provided the
Executive has not forfeited his rights under this Agreement in accordance with
Section 3.7, the Executive will receive payment of an amount (“Additional
Severance”) equal to up to 6 additional months of the Executive’s Base Salary,
less all required withholding and taxes. The Company shall pay the Additional
Severance to the Executive in equal installments over a 6-month period in
accordance with its normal payroll practices, with the first installment
commencing on the first payroll date immediately following the final Severance
payment. Notwithstanding the immediately preceding sentence and in the interest
of clarity, the Additional Severance shall not be paid in the event that the
Severance terminates pursuant to the terms of this Agreement. The Additional
Severance installments will continue until the earlier of (i) the date the
Executive breaches the provisions of Section 4 below; or (ii) the last payroll
period in the 6-month period.



-2-

 



3.4           COBRA Payment. Subject to the terms and conditions of Section 3.6
and provided the Executive has not forfeited his rights under this Agreement in
accordance with Section 3.7, if the Executive timely elects continuation of his
health benefits under the Company’s group health plan in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
then for a period of up to eighteen (18) months following the Separation Date,
the Company will continue to pay a portion of the premiums such that Executive’s
contribution to such plans will remain the same as if Executive were employed by
Company, such contributions to be paid by Executive in the same period (e.g.,
monthly, bi-weekly, etc.) as all other employees of Company (but deductions from
Executive’s severance payments may be deemed acceptable for this purpose in the
discretion of Company) (the “COBRA Payment”); provided, however that Company may
terminate such coverage if payment from Executive is not made within ten (10)
days of the date on which Executive receives written notice from Company that
such payment is due. Executive acknowledges and agrees that the amount of any
such premiums paid by the Company will constitute taxable wages for income and
employment tax purposes. Payment of premiums under this section will commence on
the First Payment Date and thereafter will be made on the first payroll date in
each month following until the earlier of (i) the date the payment of the
Severance or the Additional Severance terminates; or (ii) the date the
Executive’s coverage under the Company’s health plan terminates for any reason.
The amount paid on the First Payment Date shall include the employer portion of
the premiums due for coverage during the 60-day period immediately following the
Effective Date.

 

3.5           Accelerated Vesting. In connection with Executive’s separation
from employment with the Company, the restricted shares of the Company’s Common
Stock (the “RSA’s”) and performance stock units (the “PSU’s”) held by Executive
pursuant to the Company’s 2015 Incentive Plan are subject to automatic
forfeiture. The RSA’s are covered by applicable Restricted Stock Award
Agreements, and the PSU’s are covered by applicable Performance-Based Restricted
Stock Unit Agreements that Executive entered into with the Company. Under the
terms of such agreements, any RSA’s or PSU’s under the 2015 Incentive Plan are
forfeited to the extent they have not vested in accordance with their terms as
of the date of Executive’s separation from employment.

 

Subject to Executive’s execution, non-revocation of, and compliance with this
Agreement, including the waiver and release of claims in Section 5, the Company
will provide the following with respect to Executive’s RSA’s and PSU’s
(collectively, the “Accelerated Vesting”). The calculation of shares is more
specifically detailed on Exhibit A attached hereto and made a part hereof.

 

3.5.1      Any RSA’s outstanding as of May 31, 2019 shall become vested and
nonforfeitable on a pro-rata basis, as more specifically detailed in Exhibit A;

 

3.5.2      The second tranche (1/3 of the total determination) of the
Performance Stock Units from the award dated February 15, 2018, shall become
vested and nonforfeitable on a pro-rata basis on the Separation Date, as more
specifically detailed in Exhibit A. Any remaining amounts related to this award
are forfeited;

 

3.5.3      The first tranche (1/3 of the total determination) of any Performance
Stock Units from the award dated February 15, 2019, if applicable and solely as
determined by the Compensation Committee of the Board of Directors during the
first quarter of 2020, shall become vested and nonforfeitable on a pro-rata
basis upon the applicable date on or before March 31, 2020. Any remaining
amounts related to this award are forfeited;

 

-3-

 



3.5.4      For the sake of clarity, all PSA’s and stock options previously
granted to Executive related to the attainment of a particular stock price of
the Company’s common stock are forfeited pursuant to the terms of their
respective agreements.

 

3.6           Eligibility. The right to payment of the Severance, the Additional
Severance, COBRA Payment, and the Accelerated Vesting is conditioned upon: (i)
the Executive’s continued compliance with the restrictive covenants in Section 4
below; and (ii) Executive’s execution and non-revocation of the release of
claims in Section 5 below. Notwithstanding any provisions to the contrary, the
Severance, COBRA Payment, and Accelerated Vesting shall not be paid unless and
until such binding release in Section 5 is effective and the revocation period
has expired.

 

3.7           Forfeiture. The Executive shall forfeit any right to the Severance
immediately upon (a) Executive’s failure to execute the release of claims in
Section 5 below; (b) Executive’s revocation of the release of claims in Section
5 below; or (c) the Executive’s breach of any restrictive covenant set forth in
Section 4 below.

 

The Executive shall forfeit any right to the Additional Severance immediately
upon (a) Executive’s failure to execute the release of claims in Section 5
below; (b) Executive’s revocation of the release of claims in Section 5 below;
(c) the Executive’s breach of any restrictive covenant set forth in Section 4
below; or (d) the Executive for his own benefit or the benefit of others
rendering services at an executive level of vice president or senior for
Competing Products or Services for a Competing Organization.

 

For purposes of this Agreement, “Competing Products or Services” means products,
processes, or services of any person or organization other than the Company, in
existence or under development, which are substantially the same, may be
substituted for, or applied to substantially the same end use as any product,
process, or service of the Company with which you work or worked during the time
of your employment with the Company or about which you acquire or acquired
Confidential Information through your work with the Company and in any event
includes, but is not limited to, providing 3D printing solutions including 3D
printers, print materials, on-demand custom parts services and 3D professional
software. For purposes of this Agreement, “Competing Organization” means persons
or organizations, including you, engaged in, or about to become engaged in
research or development, production, distribution, marketing, providing or
selling of a Competing Product or Service.

 

4.Restrictive Covenants.

 

The growth and development of Company and its affiliates and subsidiaries
(collectively, “3D Systems”) depends to a significant degree on the possession
and protection of its customer list, customer information and other confidential
and proprietary information relating to 3D Systems’ products, services, methods,
pricing, costs, research and development and marketing. All 3D Systems employees
and others engaged to perform services for 3D Systems have a common interest and
responsibility in seeing that such customer information and other Confidential
Information, as that term is defined in Section 4.4 below, is not disclosed to
any unauthorized persons or used other than for 3D Systems’ benefit. This
Section 4 expresses a common understanding concerning Company’s and Executive’s
mutual responsibilities. Therefore, in consideration for the severance benefits
payable pursuant to Sections 3.3, 3.4 and 3.5, Executive covenants and agrees as
follows, which covenant and agreement is essential to this Agreement:

 

-4-

 



4.1           Non-Interference; Non-Solicitation. Executive acknowledges that
the identity and particular needs of the Company’s customers are not generally
known and were not known to Executive prior to Executive’s employment with the
Company; that the Company has relationships with, and a proprietary interest in
the identity of, its customers and their particular needs and requirements; and
that documents and information regarding the Company’s pricing, sales, costs and
specialized requirements of the Company’s customers are highly confidential and
constitute trade secrets.

 

Executive agrees that after the Separation Date and as long thereafter as any
such information is still a trade secret (as such term is defined by California
law) of the Company, Executive shall not, either directly or indirectly, either
for Executive or for any other person or entity, use the Company’s trade
secrets, which may include elements of the Company’s Confidential Information
(as defined below), in order to induce or attempt to induce any current or
prospective account, customer, prospect, supplier, vendor or other trade related
business relation of the Company, or any subsidiary, affiliate or division
thereof, to cease doing business with the Company or any subsidiary, affiliate
or division thereof or reduce the amount of products or services it receives
from the Company, or in any way interfere with the relationship or prospective
relationship between any account, customer, prospect, supplier, vendor or other
trade related business relation and the Company, or any subsidiary, affiliate or
division thereof.

 

Executive agrees that for a period of twelve (12) months after the Separation
Date Executive shall not, either directly or indirectly, either for Executive or
for any other person or entity, solicit or recruit or attempt to solicit or
recruit any of the Company’s employees, consultants, contractors, agents or
representatives to leave their employment or end their engagement with the
Company.

 

For purposes of this Section 4.1, “prospects” means entities or individuals
which have had more than de minimis contact with the Company in the context of
entering into a relationship with the Company being a provider or seller of
products or services to such entity or individual.

 

4.2           Reasonableness of Restriction. Executive acknowledges that the
foregoing non solicitation restriction placed upon Executive is necessary and
reasonable to avoid the improper disclosure or use of Confidential Information,
and that it has been made clear to Executive that Executive’s compliance with
Section 4 of this Agreement is a material condition to receipt of the benefits
provided under this Agreement. Executive further acknowledges and agrees that,
if Executive breaches any of the requirements of Section 4.1, the restricted
period set forth therein shall be tolled during the time of such breach, but not
for longer than twelve (12) months.

 

Executive further acknowledges and agrees that 3D Systems has attempted to
impose the restrictions contained hereunder only to the extent necessary to
protect 3D Systems from unfair competition and the unauthorized use or
disclosure of Confidential Information. However, should the scope or
enforceability of any restrictive covenant be disputed at any time, Executive
specifically agrees that a court may modify or enforce the covenant to the full
extent it believes to be reasonable under the circumstances existing at the
time.



-5-

 



4.3           Non-Disclosure. Non-Disclosure. Executive further agree that
Executive will not use for Executive’s benefit or for the benefit of others or
divulge or convey to any other person any Confidential Information (as defined
below) obtained by Executive during the period of Executive’s employment with
the Company. Executive agrees to continue to observe all Company policies and
procedures concerning such Confidential Information. Executive’s obligations
under this Agreement will continue with respect to Confidential Information
until such information becomes generally available from public sources through
no fault of Executive’s.

 

If Executive is requested, becomes legally compelled by subpoena or otherwise,
or is required by a regulatory body to make any disclosure that is prohibited by
this Section 4.3, Executive will, except to the extent prohibited by law,
promptly notify the Company so that the Company may seek a protective order or
other appropriate remedy if the Company deems such protection or remedy
necessary under the circumstances. Subject to the foregoing, Executive may
furnish only that portion of Confidential Information that Executive is legally
compelled or required to disclose. The restrictions set forth herein are in
addition to and not in lieu of any obligations Executive may have by law with
respect to Confidential Information, including any obligations Executive may
have under the Uniform Trade Secrets Act and/or similar statutes as applicable
in the state of Executive’s residence and/or the state of Executive’s primary
work location. Notwithstanding the foregoing, nothing in this Agreement shall be
deemed to restrict Executive from communicating with any member of the United
States Congress, from giving truthful testimony in any legal proceeding
instituted or maintained, or from fully and candidly cooperating in connection
with any investigation, inquiry or proceeding undertaken by, any agency or
representative of the United States government, any State, or any of their
respective political subdivisions having authority over any aspect of the
Company’s business operations, nor shall any such provision be deemed to require
any party to seek the authority of the other in connection therewith. Further,
Executive is hereby notified in accordance with the Defend Trade Secrets Act of
2016 that Executive will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (a)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.

 

4.4           Definition of Confidential Information. As used herein,
“Confidential Information” shall include, but is not limited to, the following
categories of information, knowledge, or data currently known or later developed
or acquired relating to 3D Systems’ business or received by 3D Systems in
confidence from or about third parties, in each case when the same is not in the
public domain or otherwise publicly available (other than as result of a
wrongful act of an agent or employee of 3D Systems):

 

4.4.1      Any information concerning 3D Systems’ products, business, business
relationships, business plans or strategies, marketing plans, contract
provisions, actual or prospective suppliers or vendors, services, actual or
anticipated research or development, new product development, inventions,
prototypes, models, solutions, discussion guides, documentation, techniques,
actual or planned patent applications, technological or engineering data,
formulae, processes, designs, production plans or methods, or any related
technical or manufacturing know-how or other information;



-6-

 



4.4.2      Any information concerning 3D Systems’ financial or profit data,
pricing or cost formulas, margins, marketing information, sales representative
or distributor lists, or any information relating to corporate developments
(including possible acquisitions or divestitures);

 

4.4.3      Any information concerning 3D Systems’ current or prospective
customer lists or arrangements, equipment or methods used or preferred by 3D
Systems’ customers, or the customers or patients of customers;

 

4.4.4      Any information concerning 3D Systems’ use of computer software,
source code, object code, or algorithms or architecture retained in or related
to 3D Systems’ computer or computer systems;

 

4.4.5      Any personal or performance information about any 3D Systems’
employee;

 

4.4.6      Any information supplied to or acquired by 3D Systems under an
obligation to keep such information confidential, including without limitation
Protected Health Information (PHI) as that term is defined by the Health
Insurance Portability and Accountability Act (HIPAA);

 

4.4.7      Any information, whether or not designated as confidential, obtained
or observed by Executive or other 3D Systems employees during training sessions
related to Executive’s work for 3D Systems; and

 

4.4.8      Any other information treated as trade secrets or otherwise
confidential by 3D Systems.

 

Executive hereby acknowledges that some of this information may not be a “trade
secret” under applicable law. Nevertheless, Executive agrees not to disclose,
use, or publish such information.

 

4.5           Inventions, Discoveries, and Work for Hire. Executive recognizes
and agrees that all ideas, works of authorship, inventions, patents, copyrights,
designs, processes (e.g., development processes), methodologies (e.g.,
development methodologies), machines, manufactures, compositions of matter,
enhancements, and other developments or improvements and any derivative works
based thereon, including, without limitation, potential marketing and sales
relationships, research, plans for products or services, marketing plans,
computer software (including source code and object code), computer programs,
original works of authorship, characters, know-how, trade secrets, information,
data, developments, discoveries, improvements, modifications, technology and
algorithms, whether or not subject to patent or copyright protection (the
“Inventions”) that (i) were made, conceived, developed, authored or created by
Executive, alone or with others, during the time of Executive’s employment,
whether or not during working hours, that relate to the business of 3D Systems
or to the actual or demonstrably anticipated research or development of 3D
Systems, (ii) were used by Executive or other personnel of 3D Systems during the
time of Executive’s employment, even if such Inventions were made, conceived,
developed, authored or created by Executive prior to the start of Executive’s
employment, (iii) are made, conceived, developed, authored or created by
Executive, alone or with others, within one (1) year from the Separation Date
and that relate to the business of 3D Systems or to the actual or demonstrably
anticipated research or development of 3D Systems, or (iv) result from any work
performed by Executive for 3D Systems (collectively with (i)-(iii), the “Company
Inventions”) are the sole and exclusive property of Company.



-7-

 



Notwithstanding the foregoing, Company Inventions do not include any Inventions
made, conceived, developed, authored or created by Executive, alone or with
others, for which no equipment, supplies, facility or trade secret information
of 3D Systems was used and which were developed entirely on Executive’s own
time, unless (1) the Invention relates (A) to the business of 3D Systems, or (B)
to the actual or demonstrably anticipated research or development of 3D Systems,
or (2) the Company Invention results from any work performed by Executive for 3D
Systems. Employee understands that 3D Systems agrees that notwithstanding
anything to the contrary in this Section 4.5, nothing in this Agreement shall
apply to any Inventions that qualify fully under the provisions of Section 2870
of the California Labor Code.

 

For the avoidance of doubt, Executive expressly disclaims any and all right
title and interest in and to all Company Inventions. Executive acknowledges that
Executive has and shall forever have no right, title or interest in or to any
patents, copyrights, trademarks, industrial designs or other rights in
connection with any Company Inventions.

 

Executive hereby assigns to Company all present and future right, title and
interest Executive has or may have in and to the Company Inventions. Executive
further agrees that (i) Executive will promptly disclose all Company Inventions
to 3D Systems; and (ii) all of the Company Inventions, to the extent protectable
under copyright laws, are “works made for hire” as that term is defined by the
Copyright Act, 17 U.S.C. § 101, et seq.

 

At the request of and without charge to Company, Executive will do all things
deemed by Company to be reasonably necessary to perfect title to the Company
Inventions in Company and to assist in obtaining for Company such patents,
copyrights or other protection in connection therewith as may be provided under
law and desired by Company, including but not limited to executing and signing
any and all relevant applications, assignments, or other instruments. Executive
further agrees to provide, at Company’ request, declarations or affidavits and
to give testimony, in depositions, hearings or trials, in support of
inventorship. These obligations continue even after the Separation Date. Company
agrees that Executive will be reimbursed for reasonable expenses incurred in
providing such assistance to Company. In the event Company is unable, after
reasonable effort, to secure Executive’s signature on any document or documents
needed to apply for or prosecute any patent, copyright or other right or
protection relating to any Company Invention, for any reason whatsoever,
Executive hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Executive’s agent and attorney-in-fact to act
for and on Executive’s behalf to execute and file any such application or other
document and to do all other lawfully permitted acts to further the prosecution
and issuance of patents, copyrights, or similar protections thereon with the
same legal force and effect as if executed by Executive.

 

For purposes of this Agreement, a Company Invention shall be deemed to have been
made during Executive’s employment if, during such period, the Company Invention
was conceived, in part or in whole, or first actually reduced to practice or
fixed in a tangible medium during Executive’s employment with Company. Executive
further agrees and acknowledges that any patent or copyright application filed
within one (1) year after the Separation Date shall be presumed to relate to a
Company Invention made during the term of Executive’s employment unless
Executive can provide evidence to the contrary.



-8-

 



4.6           Covenants Are Independent Elements. The parties acknowledge that
the restrictive covenants contained in this Section 4 are essential independent
elements of this Agreement and that, but for Executive agreeing to comply with
them, Company would not provide the compensation herein. Accordingly, the
existence or assertion of any claim by Executive against Company, whether based
on this Agreement or otherwise, shall not operate as a defense to Company’s
enforcement of the covenants this Section 4. An alleged or actual breach of the
Agreement by the Company will not be a defense to enforcement of the provisions
of Section 4 or other obligations of Executive to the Company.

 

4.7           Non-Disparagement. Executive agrees that Executive will not make
any defamatory, slanderous or libelous statements or communications (whether
written or verbal) regarding the Company, its employees including members of the
Company’s management team and/or Executive’s separation from employment with the
Company. If Executive so desires, the Company will provide a reference regarding
your employment, which includes only the dates of employment, Executive’s
positions(s) held, and duties performed.

 

4.8           Injunctive Relief and Additional Remedies for Breach. Executive
further expressly acknowledges and agrees that any breach or threatened breach
of the provisions of this Section 4 shall entitle 3D Systems, in addition to any
other legal remedies available to it, to obtain injunctive relief, to prevent
any violation of this Section 4 without the necessity of 3D Systems posting bond
or furnishing other security and without proving special damages or irreparable
injury. Executive recognizes, acknowledges and agrees that such injunctive
relief is necessary to protect 3D Systems’ interest. Executive understands that
in addition to any other remedies available to 3D Systems at law or in equity or
under this Agreement for violation of this Agreement, other agreements or
compensatory or benefit arrangements Executive has with 3D Systems may include
provisions that specify certain consequences thereunder that will result from
Executive’s violation of this Agreement, which consequences may include repaying
3D Systems or foregoing certain equity awards or monies, and any such
consequences shall not be considered by Executive or any trier of fact as a
forfeiture, penalty, duplicative remedy or exclusive remedy. Notwithstanding
Section 8.9, the exclusive venue for any action for injunctive or declaratory
relief with respect to this Section 4 shall be the state or federal courts
located in San Diego County, California. Company and Executive hereby
irrevocably consent to any such courts’ exercise of jurisdiction over them for
such purpose.

 

4.9           Notification to Third Parties. Company may, at any time during or
after the termination of Executive’s employment with Company, notify any person,
corporation, partnership or other business entity employing or engaging
Executive or evidencing an intention to employ or engage Executive as to the
existence and provisions of this Agreement

 

4.10        Cooperation. The parties agree that certain matters in which the
Executive was involved during his employment with the Company may necessitate
the Executive’s cooperation in the future. Accordingly, following the
termination of the Executive’s employment for any reason, to the extent
reasonably requested by the Board, the Executive shall cooperate with the
Company in connection with matters arising out of the Executive’s service to the
Company; provided that, the Company shall make reasonable efforts to minimize
disruption of the Executive’s other activities. The Company shall reimburse the
Executive for reasonable expenses incurred in connection with such cooperation
and, to the extent that the Executive is required to spend substantial time on
such matters, the Company shall compensate the Executive at an hourly rate based
on the Executive’s Base Salary on the Separation Date.

 

-9-

 



5.Release.

 

5.1           General Release and Waiver of Claims.

 

In exchange for the consideration provided in this Agreement, the Executive and
his heirs, executors, representatives, agents, insurers, administrators,
successors and assigns (collectively, the “Releasors”) irrevocably and
unconditionally fully and forever waive, release and discharge the Company,
including the Company’s parents, subsidiaries, affiliates, predecessors,
successors and assigns, and all of their respective officers, directors,
employees, and shareholders, in their corporate and individual capacities
(collectively, the “Releasees”) from any and all claims, demands, actions,
causes of actions, obligations, judgments, rights, fees, damages, debts,
obligations, liabilities and expenses (inclusive of attorneys' fees) of any kind
whatsoever (collectively, “Claims”), whether known or unknown, from the
beginning of time to the date of the Executive’s execution of this Agreement,
including, without limitation, any claims under any federal, state, local or
foreign law, that Releasors may have, have ever had or may in the future have
arising out of, or in any way related to the Executive’s hire, benefits,
employment, termination or separation from employment with the Company and any
actual or alleged act, omission, transaction, practice, conduct, occurrence or
other matter, including, but not limited to (i) any and all claims under Title
VII of the Civil Rights Act, as amended, the Americans with Disabilities Act, as
amended, the Family and Medical Leave Act, as amended, with respect to existing
but not prospective claims, the Fair Labor Standards Act, the Equal Pay Act, as
amended, the Employee Retirement Income Security Act, as amended (with respect
to unvested benefits), the Civil Rights Act of 1991, as amended, Section 1981 of
U.S.C. Title 42, the Worker Adjustment and Retraining Notification Act, as
amended, the National Labor Relations Act, as amended, the Age Discrimination in
Employment Act, as amended, the Uniform Services Employment and Reemployment
Rights Act, as amended, the Genetic Information Nondiscrimination Act of 2008,
the California Fair Employment and Housing Act, and all of their respective
implementing regulations and/or any other federal, state, local or foreign law
(statutory, regulatory or otherwise) that may be legally waived and released;
(ii) any and all claims for compensation of any type whatsoever, including but
not limited to claims for salary, wages, bonuses, commissions, incentive
compensation, vacation and/or severance; (iii) any and all claims arising under
tort, contract and/or quasi-contract law, including but not limited to claims of
breach of an expressed or implied contract, tortious interference with contract
or prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm, wrongful or
retaliatory discharge, fraud, defamation, slander, libel, false imprisonment,
negligent or intentional infliction of emotional distress; and (iv) any and all
claims for monetary or equitable relief, including but not limited to attorneys'
fees, back pay, front pay, reinstatement, experts' fees, medical fees or
expenses, costs and disbursements.

 

However, this general release and waiver of claims excludes, and the Executive
does not waive, release or discharge, (i) any right to file an administrative
charge or complaint with the Equal Employment Opportunity Commission or other
administrative agency, although the Executive waives any right to monetary
relief related to such a charge or administrative complaint; and (ii) claims
which cannot be waived by law, such as claims for unemployment benefit rights
and workers' compensation (however, the release does include claims pursuant to
California Labor Code Sections 132a and 4558), specified claims under the
California Fair Employment and Housing Act relating to unlawful acts in the
workplace or indemnification as required by law.

 

-10-

 



5.2           Specific Release of ADEA Claims.

 

In further consideration of the payments and benefits provided to the Executive
in this Agreement, the Releasors hereby irrevocably and unconditionally fully
and forever waive, release and discharge the Releasees from any and all Claims,
whether known or unknown, from the beginning of time to the date of the
Executive’s execution of this Agreement arising under the Age Discrimination in
Employment Act (ADEA), as amended, and its implementing regulations. By signing
this Agreement, the Executive hereby acknowledges and confirms that: (i) the
Executive has read this Agreement in its entirety and understands all of its
terms; (ii) the Executive has been advised of and has availed himself of his
right to consult with his attorney prior to executing this Agreement; (iii) the
Executive knowingly, freely and voluntarily assents to all of the terms and
conditions set out in this Agreement including, without limitation, the waiver,
release and covenants contained herein; (iv) the Executive is executing
this Agreement, including the waiver and release, in exchange for good and
valuable consideration in addition to anything of value to which he is otherwise
entitled; (v) the Executive was given at least twenty-one (21) days to consider
the terms of this Agreement and consult with an attorney of his choice, although
he may sign it sooner if desired; (vi) the Executive understands that he has
seven (7) days from the date he signs this Agreement to revoke the release in
this paragraph by delivering notice of revocation to the Company in the manner
provided by this Agreement before the end of such seven-day period; and (vii)
the Executive understands that the release contained in this paragraph does not
apply to rights and claims that may arise after the date on which the Executive
signs this Agreement.

 

5.3           Knowing and Voluntary Acknowledgment.

 

The Executive specifically agrees and acknowledges that: (i) the Executive has
read this Agreement in its entirety and understands all of its terms; (ii) the
Executive has been advised of and has availed himself of his right to consult
with his attorney prior to executing this Agreement; (iii) the Executive
knowingly, freely and voluntarily assents to all of its terms and conditions
including, without limitation, the waiver, release and covenants contained
herein; (iv) the Executive is executing this Agreement, including the waiver and
release, in exchange for good and valuable consideration in addition to anything
of value to which he is otherwise entitled; (v) the Executive is not waiving or
releasing rights or claims that may arise after his execution of this Agreement;
and (vi) the Executive understands that the waiver and release in this Agreement
is being requested in connection with the cessation of his employment with the
Company.

 

It is Executive’s intention in executing this Agreement and receiving the
Consideration provided for in this Agreement that this instrument shall be
effective as a full and final accord and satisfaction and general release of all
claims, known or unknown. Executive acknowledges that this Agreement resolves
all legal claims Executive has against the Company and Releasees as of the
Effective Date of this Agreement, regardless of whether Executive actually knows
about them or not. Executive understands that this instrument shall be effective
as a full and final release of all claims. Executive acknowledges that Executive
is familiar with and have been provided with separate consideration for that
portion of Section 1542 of the Civil Code of the State of California which
provides as follows:

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

 

-11-

 



Executive waives any right Executive has under the above-mentioned Section 1542
to the fullest extent Executive may lawfully waive all such rights pertaining to
the subject matter of this Agreement. In connection with the above waiver,
Executive is aware that Executive may hereafter discover claims or facts in
addition to or different from those Executive now knows or believes to exist
with respect to the subject matter of this Agreement. However, Executive and
Executive’s successors and assigns hereby settle and release all of the claims
which Executive may have against the Company and Releasees.

 

6.No Mitigation.

 

In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement and, except as otherwise provided herein,
such amounts shall not be reduced whether or not Executive obtains other
employment.

 

7.Clawback.

 

All incentive compensation paid to Executive pursuant to this Agreement or
otherwise in connection with Executive’s employment with Company shall be
subject to forfeiture, recovery by Company or other action pursuant to any
clawback or recoupment policy which Company may adopt from time to time.

 

8.Miscellaneous.

 

8.1           Valid Obligation. This Agreement has been duly authorized,
executed and delivered by Company and has been duly executed and delivered by
Executive and is a legal, valid and binding obligation of Company and of
Executive, enforceable in accordance with its terms.

 

8.2           No Conflicts. Executive represents and warrants that the
performance by Executive of the duties that are reasonably expected to be
performed hereunder will not result in a material breach of any agreement to
which Executive is a party.

 

8.3           Applicable Law. This Agreement shall be construed in accordance
with the laws of the State of California (the “Applicable State Law”), without
reference to California’s choice of law statutes or decisions.

 

8.4           Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions hereof shall not affect the validity or enforceability of any other
provision. If any provision of this Agreement shall be prohibited by or invalid
under the Applicable State Law, the prohibited or invalid provision(s) shall be
deemed severed herefrom and shall be unenforceable to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement. In the event any clause of this
Agreement is deemed to be invalid, the parties shall endeavor to modify that
clause in a manner which carries out the intent of the parties in executing this
Agreement.

 

-12-

 



8.5           No Waiver. The waiver of a breach of any provision of this
Agreement by any party shall not be deemed or held to be a continuing waiver of
such breach or a waiver of any subsequent breach of any provision of this
Agreement or as nullifying the effectiveness of such provision, unless agreed to
in writing by the parties.

 

8.6           Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section),
or by commercial overnight delivery service, to the parties at the addresses set
forth below:

 

 

  To Company:  

3D Systems Corporation

333 Three D Systems Circle

Rock Hill, South Carolina 29730

Attention: Chairman of the Board of Directors

              With a copy to the Chief Legal Officer           To Executive:  
At the address and/or fax number most recently contained in Company’s records





 

Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(as evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Central
Time and, if sent after 5:00 p.m. Central Time, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) after which such notice is sent; or (iii) on the first business day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following the day the same is deposited with the
commercial carrier if sent by commercial overnight delivery service. Each party,
by notice duly given in accordance therewith may specify a different address for
the giving of any notice hereunder.

 

8.7           Assignment of Agreement. This Agreement shall be binding upon and
inure to the benefit of Executive and Company, their respective successors and
permitted assigns and Executive’s heirs and personal representatives. Executive
may not assign any rights or obligations hereunder to any person or entity
without the prior written consent of Company. This Agreement shall be personal
to Executive for all purposes.

 

-13-

 



8.8           Entire Agreement; Termination of Prior Agreements; Amendments.
Except as otherwise provided herein, this Agreement contains the entire
understanding between the parties, and there are no other agreements or
understandings between the parties with respect to Executive’s employment by
Company and Executive’s obligations thereto other than Executive’s
indemnification or related rights under Company’s certificate of incorporation
or Bylaws or under any indemnification agreement between Company and Executive
and Executive’s rights under any equity incentive plans or bonus plans of
Company. Executive acknowledges that Executive is not relying upon any
representations or warranties concerning Executive’s employment by Company
except as expressly set forth herein. No amendment or modification to the
Agreement shall be valid except by a subsequent written instrument executed by
the parties hereto.

 

8.9           Dispute Resolution and Arbitration. The following procedures shall
be used in the resolution of disputes:

 

8.9.1      Dispute. In the event of any dispute or disagreement between the
parties under this Agreement (excluding an action for injunctive or declaratory
relief as provided in Section 4.8), the disputing party shall provide written
notice to the other party that such dispute exists. The parties will then make a
good faith effort to resolve the dispute or disagreement. If the dispute is not
resolved upon the expiration of fifteen (15) days from the date a party receives
such notice of dispute, the entire matter shall then be submitted to arbitration
as set forth in Section 8.9.2.

 

8.9.2      Arbitration. Should any legal claim (other than those excepted below)
arising out of or in any way relating to this Agreement or Executive's
employment or the termination of Executive's employment not be resolved by
negotiation or mediation, it shall be subject to binding and final arbitration
in Rock Hill, South Carolina, which is in York County, the cost of which shall
be equally shared between the parties. Any demand for arbitration shall be in
writing and must be communicated to the other party prior to the expiration of
the applicable statute of limitations. Unless otherwise provided herein, the
arbitration shall be conducted by a single arbitrator in accordance with the
Employment Arbitration Rules and Mediation Procedures published by the American
Arbitration Association. If the arbitrator selected as set forth herein
determines that this location constitutes a significant hardship on the
Executive and constitutes an impermissible barrier to Executive’s efforts to
enforce Executive’s statutory or contractual rights, such arbitration may be
conducted in some other place determined to be reasonable by the arbitrator. The
arbitrator shall be selected by mutual agreement of the parties. If the parties
cannot agree on an arbitrator within thirty (30) days after written request for
arbitration is made by one party to the controversy, a neutral arbitrator shall
be appointed according to the procedures set forth in the American Arbitration
Association Employment Arbitration Rules and Mediation Procedures. In rendering
the award, the arbitrator shall have the authority to resolve only the legal
dispute between the parties, shall not have the authority to abridge or enlarge
substantive rights or remedies available under existing law, and shall determine
the rights and obligations of the parties according to the substantive laws of
the Applicable State Law and any applicable federal law. In addition, the
arbitrator's decision and award shall be in writing and signed by the
arbitrator, and accompanied by a concise written explanation of the basis of the
award. The award rendered by the arbitrator shall be final and binding, and
judgment on the award may be entered in any court having jurisdiction thereof.
The arbitrator is authorized to award any party a sum deemed proper for the
time, expense, and trouble of arbitration, including arbitration fees and
attorneys’ fees.

 

-14-

 



8.9.3      Types of Claims. All legal claims brought by Executive or Company
related to this Agreement, the employment relationship, terms and conditions of
Executive’s employment, and/or termination from employment are subject to this
dispute resolution procedure. These include, by way of example and without
limitation, any legal claims based on alleged discrimination or retaliation on
the basis of race, sex (including sexual harassment), religion, national origin,
age, disability or other protected classification, whether based on state or
federal law; payment of wages, bonuses, or commissions; workers’ compensation
retaliation; defamation; invasion of privacy; infliction of emotional distress
and/or breach of an express or implied contract. Disputes and actions excluded
from Section 8.9 are: (1) claims for workers’ compensation or unemployment
benefits; (2) claims for benefits under a Company plan or program that provides
its own process for dispute resolution; (3) claims for declaratory or injunctive
relief (any such proceedings will be without prejudice to the parties’ rights
under Section 8.9 to obtain additional relief in arbitration with respect to
such matters); (4) claims for unfair labor practices filed with the National
Labor Relations Board; and (5) actions to compel arbitration or to enforce or
vacate an arbitrator's award under Section 8.9, such action to be governed by
the Federal Arbitration Act (“FAA”) and the provisions of Section 8.9. Nothing
in this Agreement shall be interpreted to mean that Executive is precluded from
filing complaints with the Equal Employment Opportunity Commission, the National
Labor Relations Board or any similar state or federal agency. Any controversy
over whether a dispute is arbitrable or as to the interpretation of Section 8.9
with respect to such arbitration will be determined by the arbitrator.

 

8.10        Headings. Section headings used in this Agreement are for
convenience of reference only and shall not be used to construe the meaning of
any provision of this Agreement.

 

8.11        Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument. Signatures delivered via facsimile or
electronic file shall be the same as original signatures.

 

8.12        Taxes. Executive shall be solely responsible for taxes imposed on
Executive by reason of any compensation and benefits provided under this
Agreement and all such compensation and benefits shall be subject to applicable
withholding.

 

8.13        Section 409A of the Code. It is intended that this Agreement will
comply with Section 409A of the Code (and any regulations and guidelines issued
thereunder) to the extent the Agreement is subject thereto, and the Agreement
shall be interpreted on a basis consistent with such intent. If an amendment of
the Agreement is necessary in order for it to comply with Section 409A, the
parties hereto will negotiate in good faith to amend the Agreement in a manner
that preserves the original intent of the parties to the extent reasonably
possible. No action or failure by Company in good faith to act, pursuant to this
Section 8.13, shall subject Company to any claim, liability, or expense, and
Company shall not have any obligation to indemnify or otherwise protect
Executive from the obligation to pay any taxes pursuant to Section 409A of the
Code.

 

In addition, notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the date of Executive’s “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any
payment that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (the “Delayed Payments”), such payment shall not be made prior to the
earlier of (i) the expiration of the six (6) month period measured from the date
of Executive’s “separation from service” and (ii) the date of Executive’s death.
Any payments due under this Agreement other than the Delayed Payments shall be
paid in accordance with the normal payment dates specified herein. In no case
will the delay of any of the Delayed Payments by Company constitute a breach of
Company’s obligations under this Agreement. For the provision of payments and
benefits under this Agreement upon termination of employment, reference to
Executive’s “termination of employment” (and corollary terms) with Company shall
be construed to refer to Executive’s “separation from service” from Company (as
determined under Treas. Reg. Section 1.409A-1(h), as uniformly applied by
Company) in tandem with Executive’s termination of employment with Company.

 

-15-

 



In addition, to the extent that any reimbursement or in-kind benefit under this
Agreement or under any other reimbursement or in-kind benefit plan or
arrangement in which Executive participates during the term of Executive’s
employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, (i) the amount
eligible for reimbursement or in-kind benefit in one calendar year may not
affect the amount eligible for reimbursement or in-kind benefit in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) the right to reimbursement or an in-kind benefit is not subject to
liquidation or exchange for another benefit, and (iii) subject to any shorter
time periods provided herein, any such reimbursement of an expense or in-kind
benefit must be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred.

 

For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive the severance payments shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment shall at
all times be considered a separate and distinct payment.

 

 

8.14        Payment by Subsidiaries. Executive acknowledges and agrees that
Company may satisfy its obligations to make payments to Executive under this
Agreement by causing one or more of its subsidiaries to make such payments to
Executive. Executive agrees that any such payment made by any such subsidiary
shall fully satisfy and discharge Company’s obligation to make such payment to
Executive hereunder (but only to the extent of such payment).

 

[ Signature Page to Follow ]

 

-16-

 



 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written, to be effective at the Effective Date.

 

 

  EXECUTIVE               /s/ Kevin McAlea     Kevin McAlea                 3D
Systems Corporation                 By: /s/ Andrew M. Johnson     Name: Andrew
M. Johnson     Title: Executive Vice President, Chief Legal Officer and
Secretary  



 



 

-17-

 



 

EXHIBIT A

 

The portion of the outstanding restricted shares in which your interest shall
become vested and nonforfeitable as of May 31, 2019 shall be equal to that
number of whole shares of Common Stock that most nearly equals, but does not
exceed an amount equal to the product:

 

(1)the total number of outstanding restricted shares on May 31, 2019, multiplied
by

 

(2)the quotient of (A) the number of calendar days from the date of grant
through May 31, 2019, divided by (B) the number of calendar days from the date
of grant through the third anniversary of the date of grant.

 

 

 





Calculation of Prorated Restricted Stock Awards (Grant Date to 5/31/19)         
                                                                        5/31/19
                                                            Grant Date    Number
of
Shares Granted     Shares Vested before 5/31/19      Days in
Vesting Period     Days Held
(Grant Date to 5/31/19)      Per Day Value      Days Held X
Per Day Valu e 7/26/2016   50,000    33,334    1,096    1,039    45.62  
 14,066  12/4/2017   34,208    11,403    986    543    34.69    7,436 
2/15/2019   23,757    0    1,097    105    21.66    2,274                   
                              Total prorated shares from RSAs    23,775 

 

 

 

 

  

Calculation of Prorated Performance Stock Units (Grant Date to 5/31/19)         
                                   5/31/19                                     
                       Perf Stock Units
Grant Date    Number of
PSUs Earned @ 2/15/19     PSUs Vested before 5/31/19      Days in
Vesting Period     Days Held
(Grant Date to 5/31/19)      Per Day Value      Days Held X
Per Day Valu e 2/15/2018   14,111    4,704    1,097    470    12.86    1,342    
                                             Total prorated shares from PSUs  
 1,342 



 

 

 

 

 

 



 

